



COURT OF APPEAL FOR ONTARIO

CITATION: El Dali v. Panjalingam, 2013 ONCA
    146

DATE: 20130311

DOCKET: C53417

Laskin, MacPherson and Gillese JJ.A.

BETWEEN

Walid El Dali
and
    Rajaa El Dali

Plaintiffs (
Appellant
)

and

Sothinathan Panjalingam and Pauchanathan
    Panjalingam

Defendants (Respondents)

Joseph Obagi and Elizabeth A. Quigley, for the appellant

Peter Cronyn and Patricia Lawson, for the respondents

Heard: November 28, 2012

On appeal from the judgment of Justice Hugh R. McLean of
    the Superior Court of Justice, dated February 11, 2011.

COSTS ENDORSEMENT

[1]

The appellant was partly successful on the appeal, and in our view, is
    entitled to costs.  In the light of his partial success we think that a fair
    award for the costs of the appeal is $25,000, inclusive of disbursements and
    applicable taxes.  This amount consists of fees and GST of $10,000 and
    disbursements and HST of $15,000.

[2]

The costs of the trial are reserved to the trial judge hearing the new
    trial.

John Laskin
    J.A.

J.C.
    MacPherson J.A.

E.E. Gillese J.A.


